Citation Nr: 0922200	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1956 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and such loss is not 
causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Sensorineural hearing loss, however, may be 
presumed to have been incurred in service, if it becomes 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. 
§§ 3.307(a),3.309(a).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss.  
Specifically, he alleges that he developed bilateral hearing 
loss as a result of being exposed to noise in service in his 
duties with the field artillery.  The Board will accept the 
contention that there was noise exposure during service.  

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because there is no showing 
that such noise exposure resulted in the Veteran's current 
hearing loss.   

The available service treatment records do not contain any 
references to hearing loss.  The report of a medical 
examination conducted in January 1958 for the purpose of 
retirement from service shows that the clinical evaluation of 
the Veteran's ears and drums was normal.  Further, a 
whispered voice test conducted at the same time showed that 
the Veteran's hearing was 15/15.  The Board notes that these 
findings represent normal hearing.  In addition, the report 
of a medical history given at separation shows that he denied 
ear trouble.  

Further, there is no evidence of hearing loss within a year 
of separation.  The earliest medical evidence of hearing loss 
is from many years after service.  VA medical treatment 
records dated in 2006 note the presence of hearing loss, but 
do not contain any medical opinion linking the disorder to 
service.  

The only competent medical opinion of record is contained in 
the report of an audio examination conducted by the VA in 
October 2007.  The examiner concluded that  "the right ear 
has a mild to profound sensorineural hearing loss" while the 
"left ear has a mild to severe sensorineural hearing loss."  
Further, the examiner stated:

Review of this veteran's C-file revealed a medical 
examination dated January 6, 1958.  This exam shows 
him to have 15/15 for a whispered/spoken voice 
test.  In that this test is not frequency specific, 
a high-frequency hearing loss cannot be ruled out 
based upon this information.  To attempt to 
determine the etiology of this veteran's hearing 
loss almost 50 years after his leaving the military 
cannot be done without resorting to mere 
speculation.  

The Board notes that a grant of service connection may not be 
based on such mere speculation.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence indicating that a 
disorder may or may not be related to service is too 
speculative to establish any such relationship); see also 
38 C.F.R. § 3.102 (reasonable doubt does not include resort 
to speculation or remote possibility).  The examiner further 
noted that the Veteran had "report[ed] decreased hearing for 
approximately 10-12 years."  The Board notes that the 
Veteran's self-reported history places the date of onset as 
having been several decades after service.  There is no 
indication in the Veteran's medical records or in any 
evidence submitted that the Veteran had reported suffering 
from hearing problems prior to 1995.   

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the contemporaneous 
absence of complaints or treatment for hearing loss to be of 
more probative value than the Veteran's current allegations 
made many years after service.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, this weighs heavily against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Finally, 
the Board notes that the only competent medical opinion 
weighs against the claim.  The weight of the evidence is 
against a finding of incurrence of hearing loss during 
service, shortly thereafter, or as a result of noise exposure 
in service.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter also addressed all of the factors discussed in the 
Dingess case.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained all available service treatment records 
and all VA and private treatment records.  Although it 
appears that some of the Veteran's service treatment records 
were destroyed by fire, this had no effect on his claim, as 
he has never reported receiving treatment for hearing loss in 
service.  The Board notes that a medical examination and 
opinion have already been obtained, and the evidence which is 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and, therefore, 
appellate review does not result in prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


